


AGRINATURAL GAS, LLC RESTRUCTURE AGREEMENT




The undersigned parties, hereby agree and contract as follows:
1)Mr. Mychael Swan hereby resigns effective January 10, 2015 as Chief Executive
Officer of Agrinatural Gas, LLC.
2)Swan Engineering, Inc. and Agrinatural Gas, LLC agree that the amount paid by
Agrinatural Gas, LLC to Swan Engineering, Inc. on the Natural Gas Local
Distribution Company Management and Operating Agreement dated July 8, 2011 shall
be reduced by Fifty-four Thousand and no/100 Dollars ($54,000.00) on an annual
basis (said reduction prorated on a monthly basis).
3)Agrinatural Gas, LLC shall make no debt reduction payments (other than
payments required on the loans owed to Heron Lake BioEnergy, LLC and the
payments to Swan Engineering as allowed by the Loan Agreement), except as
authorized by the Agrinatural Gas, LLC Board of Managers.
4)Agrinatural Gas, LLC shall not make any dividend payments or distributions,
except as allowed by the Loan Agreement and as approved in advance by the
Agrinatural Gas, LLC Board of Managers.








--------------------------------------------------------------------------------




5)    Agrinatural shall pay $6,000.00 a year to Wildwood Technologiesy, LLC
[hand written changes initialed: JCS, MS, AT] (Ann Tessier) for Board
SecretaryCFO [hand written changes initialed: JCS, MS, AT]functions for
Agrinatural.


Dated: March 30, 2015


AGRINATURAL GAS, LLC                 SWAN ENGINEERING, INC.




By: /s/ John Sprangers                                    
Its.: CEO                                                         


By: /s/ Mychael L. Swan                                
Its.: CEO/Chairman/Owner                            





By: /s/ Ann Tessier                                           
Its.: CFO                                                         


By:                                                                  
Its.:                                                                 





